Conceiving that my oath of office obligates me to construe the Constitution according to what I believe to be its plain intendment, I have no alternative but to dissent from the conclusions voiced by the majority of the court that the Municipal Housing Project involved in this litigation is exempt from taxation.
Slum clearance is undoubtedly desirable, and well within the purview of permissible legislation; but, that result accomplished, the permissible public purpose is fulfilled. The visible effect of exempting housing projects from taxation is to enable a selected low income but unincapacitated group of tenants to pay less rent than they would otherwise be compelled to pay for such accommodations. That they might establish other slums if their rent was not so reduced is no more pertinent to *Page 121 
the question under discussion than a consideration of the possible results of all the other evils incident to small incomes would be persuasive that those who have the means to do so, should be required to furnish better clothes and food to the lower income groups. If such a system of government is desirable, and I do not gainsay it, then our Constitution should be amended so as to permit it. In my opinion, sections 3, 170 and 175 constitute insurmountable bars.